
	
		II
		112th CONGRESS
		2d Session
		S. 3580
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mr. Brown of Ohio (for
			 himself and Mr. Portman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Corps of Engineers to preserve the
		  historical integrity of Zoar, Ohio, while carrying out any study relating to or
		  construction of flood damage reduction measures, including levees, in Zoar,
		  Ohio. 
	
	
		1.Conditions relating to flood
			 damage reduction measures in Zoar, OhioThe Secretary of the Army, acting through
			 the Chief of Engineers, shall preserve in place, consistent with the Standards
			 for Preservation and Guidelines for Preserving Historic Buildings, published by
			 the Secretary of the Interior, the historical integrity of Zoar, Ohio, while
			 carrying out any study relating to or construction of flood damage reduction
			 measures, including levees, in Zoar, Ohio.
		
